Case 4:20-cv-00514-MW-MAF Document 15-1 Filed 03/10/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

 

CAROLYN ANN MILLER

 

Plaintiff(s)
Vv.

EBS SECURITY INC ET AL

Civil Action No, 4:20cv514 -MW/MAF

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) PRINTELLA BUCKHEAD

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
ate the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: CAROLYN ANN MILLER

171 AVEL
APALACHICOLA, FL 32320

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

S/Betsy Breeden
Signature of Clerk or Deputy Clerk

Date: 02/16/2021

 

 

RCD Se
HAR LO'2L Pee
Jo

4
eg
ee
Case 4:20-cV-00514-MW-MAF Document 15-1 Filed 03/10/21 Page 2

XO

 

 

2 = (O°
5 “OD pe) Oo
7 Pa &
° oi 2 pF
p EE
Ss oF!
a T 4)
2 &
Sv
©
CAROLYN MILLER 1 LBS 1 OF 1

(850) 276-2985

SHP WT: 1 LBS
| ee Pero er DATE: @8 MAR 2021 |

} ST
PANAMA CITY FL 32405-3934

| SHIP US*DISTRICT COURT
To: STE 322. | |
TT N ADAMS ST

   
 

\\ “sossvyyo Wor .

tenes
ae

Fs ROUND

TRACKING #: 1Z AQ! W73 @3 9602 9615

VIANA

——— el
BILLING: P/P

   
 
 

 

   

 

 
 

19EEE
ECE 4 1S SWOPY NV \\

Re ot ae

 

ISH 13.60F 22P 450 42.50 @i/202s

 

SEE ROTIKE ON REVERSE regu zrding eure ind notice of flmitatton af Aabitity. jaw, shipper authorizes 1 port control apd
Regulations ‘Dherion contrary to taw ls prohibhed, 10920 j
